Citation Nr: 0411786	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  93-01 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from May 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

This appeal originates from an April 1992 rating decision in 
which the RO determined that new and material evidence had 
not been submitted to reopen a claim for entitlement to 
service connection for a psychiatric disorder.  In February 
1996, the Board determined that new and material evidence had 
not been submitted to reopen the claim for entitlement to 
service connection for a psychiatric disorder. The veteran 
appealed to the U. S. Court of Appeals for Veterans Claims 
(known as the U. S. Court of Veterans Appeals prior to March 
1, 1999) (Court).  By Order dated in June 1997, the Court 
granted the Appellee's Motion for Remand, and the February 
1996 Board decision was vacated.

In an August 1998 decision, after receipt of requested 
translations, the Board again concluded that new and material 
evidence had not been submitted and denied the veteran's 
petition to reopen his claim for service connection for an 
acquired psychiatric disorder.  The veteran appealed this 
decision to the Court.  By Order dated in March 1999, the 
Court granted the Appellee's Motion to Remand and Stay 
Proceedings.  Pursuant to this Order, the Board was directed 
to readjudicate the veteran's claim pursuant to Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board's April 2000 decision again found no new and 
material evidence to reopen the claim.  The veteran appealed 
this decision to the Court as well.  In a June 2001 Order, 
the Court vacated the Board decision and remanded the matter 
for the Board to consider the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002).  By letter dated in December 2001, the 
Board advised the veteran, through his representative, that 
there was additional time in which to supplement the evidence 
and argument before the Board.  Response from the veteran and 
his representative were associated with the claims folder.  
In August 2003, the Board remanded the case to the RO.  It 
has returned to the Board for appellate consideration.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if 
further action is required on your part.


REMAND

In July 2002 and January 2003, following the return of this 
case from the June 2001 Court remand, the Board received 
additional private medical evidence from or on behalf of the 
veteran.  In June 2002 correspondence, the veteran's 
representative asked the Board to obtain on the veteran's 
behalf records from Dr. H. Parilla Barreras, Jr.  In October 
2002, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002), the Board took steps to obtain this 
evidence.    

Before the case came before the Board for final appellate 
review, the U.S. Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) as inconsistent with 
38 U.S.C.A. § 7104 (West 2002).  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Therefore, in August 2003, the RO remanded the case 
to the RO to readjudicate the claim on appeal and, if it 
remained denied, to furnish the veteran and his 
representative a supplemental statement of the case.  

Review of the claims folder reveals that, on remand, the RO 
issued the veteran a letter in February 2004 advising him 
that additional information was needed to adjudicate his 
appeal, explaining what type of evidence was needed, 
explaining what evidence VA was required to obtain on his 
behalf and what evidence or information he was obligated to 
provide, and asking him to identify any additional 
outstanding evidence relevant to his appeal.  Correspondence 
received in March 2004 indicated that there was no additional 
evidence to submit.  The RO certified the appeal to the Board 
in March 2004.  However, review of the claims folder fails to 
disclose a rating decision or supplemental statement of the 
case that reflects the RO's readjudication of the appeal, as 
was instructed in the Board remand.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to insure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision. Id.  Because the RO has not complied with the 
instructions from the August 2003 remand, the Board has no 
choice but to again remand the appeal pursuant to Stegall.  
In addition, the Board emphasizes that the addition of 
relevant evidence to the record requires that the RO furnish 
the veteran and his representative with a supplemental 
statement of the case.  See 38 C.F.R. § 19.38 (action by the 
agency of original jurisdiction when a Board remand is 
received).      

The Board observes that, although the Board requested medical 
records from Dr. Parilla Barreras in October 2002, there is 
no indication that he ever responded to that request in any 
way.  Under the VCAA, VA is required to make reasonable 
efforts to obtain relevant records, including private 
records, that the claimant adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b).  VA 
regulations clarify that such reasonable efforts will 
generally consist of an initial request for the records and, 
if the records are not received, at least one follow-up 
request.  38 C.F.R. § 3.159(c)(1).  If after making such 
reasonable efforts VA is unable to obtain all of the relevant 
records sought, VA must so notify the claimant.  38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(e).  Such notice must identify 
the records not obtained, explain the efforts made to obtain 
them, and describe any further action VA will take on the 
claim. Id.  The claims folder reveals no follow-up request 
for records to Dr. Parilla Barerras and no notice to the 
veteran and his representative of VA's inability to obtain 
the records as requested.  On remand, the RO should address 
these deficiencies.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make a follow-up 
attempt to obtain medical records from 
Dr. H. Parilla Barreras, Jr., dated from 
April 2000 to the present.  All attempts 
to secure these records must be 
documented in the claims folder and must 
comply with the VCAA and its implementing 
regulations.  

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  In so 
doing, it must consider all evidence of 
record received since the issuance of the 
September 1999 supplemental statement of 
the case.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


